Case: 3:20-cv-00768-jdp Document #: 398-7 Filed: 09/18/20 Page 1 of 4




                     EXHIBIT 156
        Case: 3:20-cv-00768-jdp Document #: 398-7 Filed: 09/18/20 Page 2 of 4




      DISCREPANCY in spelling of the name on the Passport or BC compared to name on out of state product
      or name customer uses.

      There are 2 situations that are commonly seen.
          ¯    Single letter discrepancy in the spelling of the name
          ¯    Change of name, customer uses different name then what is on the proof of Name and Date of
               Birth
      Situation ~.:

      Issue:   SINGLE LE~-FER DISCREPANCY IN NAME SPELLING
      Name changes meeting criteria provided below in situation ~. are only eligible for issuance of a non-
      compliant card.


      Customer has been or is using a name that does not match the proof of Name and Date of Birth:
          ¯    Birth certificate or Passport shows legal name
          ¯    Customer uses a different spelling or version of the name
          ¯    Customer supports the request with documentation showing the name they currently use
                      o   Many times the proof will be the customer’s social security card, financial or school
                          documents
      The previous samples are in no way conclusive list of possible scenarios.

      Situation number :~ may be processed at the BFS CSC after team leader or region management
      approval has been granted. This would be allowed for a non-compliant card only.

          1.   Customer’s presented documentation has a discrepancy of one letter in the first middle or last
               name; follow the process below to process single letter name change.

      If customer has always used that presented form of their name:
          ¯    BFS would allow customer to change the name after discussion with Supervisor/manager for
               approval
          ¯    Customer would need to have SS verify when processing the product (for issuance of a non-
               compliant card
          ¯    If name does not verify and other documentation is acceptable process allowing for a onetime
               SS number override
      Possible name variations:
          ¯    Green - Greene
          ¯    Glenn-Glen
          ¯    Glenn Greene - Glen Green or Glenn Greene
          ¯    Merry - Mary
          ¯    Edmond - Edmund
          ¯    Shaun - Shawn
          ¯    Tommy-Tomme
      The previous examples are in no way a conclusive list.




WDOT-CTRL0014519

                                                                                                                    PX461-001
                                                                                                                  SA0896
        Case: 3:20-cv-00768-jdp Document #: 398-7 Filed: 09/18/20 Page 3 of 4




      Situation 2:

      Issue:   NAME DISCREPANCY

      Situation number 2 involves a more involved name change which requires approval from BFS/TTS
      Section Chief.

      (In situation 2, there is no court order and vital records was not involved with the actual name change
      process)

          2.   Customer wishes to change their name to a spelling/format they have been using and may not
               have legal documents to support the requested change.

          Review documentation supporting the requested change. If you can verify name(s).

          Possible documentation:
               ¯     BC lists one name but SS supports name they wish to use
               ¯     BC lists one name but SS and O/S DL/ID supports name they wish to use
               ¯     Married in a church and religion does not supply information to state
               ¯     Is a member of a religious order and changed their name as part of their affiliation, supplies
                     documentation from church and SS card matches
          Provide the customer with the Affidavit of Common Law name Change form. The customers will
          need to get the form notarized (BFS/DMV staff are unable to witness)

          Process:

          Once affidavit has been completed collect all documentation including the MV3001/3004 scan and
          email to DOT DMV BFS TTS DOTDMVBFS-I-FS@dot.wi.gov and Glenn Green.
          Glenn.~reen @dot.wi.~ov.

          The approval process may take up to 2 weeks while research is completed. -I-FS will complete and
          send the customer a letter approving or denying the request to change their name.

      Possible name variations:
               ¯     Shaun Green - Sean Green             (has always gone by Sean)
               ¯     Mary Green- Sister Mary Green        (religious order changes name)
               ¯     Jill Bruno -Jill Green               (married in a church that does not register with the
                 state)
      The previous examples are in no way a conclusive list.

      Common law name change form accessible here:

      AFFIDAVIT COMMON LAW NAME CHANGE MAY (021916)




WDOT-CTRL0014520

                                                                                                                      PX461-002
                                                                                                              SA0897
        Case: 3:20-cv-00768-jdp Document #: 398-7 Filed: 09/18/20 Page 4 of 4




      What to do when the customer returns with:

      Approval letter and AFFIDAVIT OF NAME resulting from common law name change.

      Note: Social Security requirements have not changed as a result of this process.

      Process in issuance following normal process.

          ¯   SCAN supporting documents for name change under Proof of Name Change.
          ¯   SCAN the AFFIDAVIT OF NAME resulting from common law name change into the Common Law
              Name Change document type.




WDOT-CTRL0014521

                                                                                                     PX461-003
                                                                                              SA0898
